Case 4:19-cv-00257-ALM-CAN Document 20 Filed 09/21/20 Page 1 of 5 PageID #: 1246




                              United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

  AMBER RENAE BOREN                                 §
                                                    §   Civil Action No. 4:19-CV-257
  v.                                                §   (Judge Mazzant/Judge Nowak)
                                                    §
  COMMISSIONER, SSA                                 §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On August 30, 2020, the report of the Magistrate Judge (Dkt. #16) was entered containing

  proposed findings of fact and recommendations that the final decision of the Commissioner of the

  Social Security Administration be affirmed. Having received the report of the Magistrate Judge,

  having considered Plaintiff’s Objections (Dkt. #17) and the Commissioner’s Response (Dkt. #19),

  and having conducted a de novo review, the Court is of the opinion that the Magistrate Judge’s

  report should be adopted.

                   OBJECTIONS TO REPORT AND RECOMMENDATION

         A party who files timely written objections to a magistrate judge’s report and

  recommendation is entitled to a de novo review of those findings or recommendations to which

  the party specifically objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)–(3).

         In her Objections, timely filed on September 9, 2020, Plaintiff argues the Magistrate Judge

  erred in affirming the decision of the ALJ because: (1) the ALJ failed to properly consider

  Plaintiff’s work-related limitations in formulating the RFC (Dkt. #17 at p. 1), and (2) the VE’s

  response to the ALJ’s hypothetical questions is inconsistent with the limitations posed by the ALJ
Case 4:19-cv-00257-ALM-CAN Document 20 Filed 09/21/20 Page 2 of 5 PageID #: 1247




  (Dkt. #17 at p. 5). The Commissioner asks the Court to adopt the Magistrate Judge’s report in full,

  arguing the Magistrate Judge has already considered each of these issues (Dkt. #19).

  Consideration of Work-Related Limitations

         Plaintiff first argues the Magistrate Judge erred in finding the ALJ properly considered all

  of Plaintiff’s work-related limitations in determining Plaintiff’s RFC, specifically Plaintiff’s

  fatigue, cane use, and loss of vision (Dkt. #17 at pp. 3–5). While Plaintiff argues the ALJ failed

  to incorporate Plaintiff’s limitations; the record reflects to the contrary. Indeed, the Magistrate

  Judge’s report reflects in relevant part consideration of this identical argument:

         In sum, the ALJ references five different instances, spanning over three years
         (September 2012-December 2015), where physicians found no, or very limited,
         restrictions on Plaintiff’s ability to walk and move [TR 18-20]. In none of the listed
         instances did a physician prescribe or opine that Plaintiff needed to use a cane
         and/or crutch [TR 18-20]. Moreover, the ALJ specifically limited Plaintiff to
         sedentary work with additional restrictions [TR 23].
                                                    ***
         [T]he ALJ ultimately gave the benefit of the doubt to Plaintiff and “lowered the
         RFC assessment to the Sedentary exertional level due to fatigue and balance issues
         following the strokes” [TR 25].
                                                    ***
         The ALJ referenced treatment notes from the Medical Center of McKinney, where
         Plaintiff went after her first stroke and first reported the impairment [TR 18]. The
         ALJ denoted Plaintiff’s treatment by RGB Eye Associates PA from February of
         2013 through December of 2017 [TR 19]. No medical opinion exists in the record
         advising of limitations in Plaintiff’s ability to work as a result of her visual field
         loss. Notwithstanding, the ALJ went on to explicitly explain that although
         Plaintiff’s impaired visual field was not found to be severe, he accommodated such
         impairment in his RFC assessment by precluding proximity to hazards and
         prohibiting her driving or operating a vehicle/heavy machinery [TR 25]. Plaintiff
         does not explain why this is insufficient. Also, based on Plaintiff’s own testimony,
         the visual loss occurred in connection with her initial stroke, after which she
         continued to work for a number of years.

  (Dkt. #16 at pp. 16, 19). Given Plaintiff’s alleged date of disability onset in August 2015, the ALJ

  properly referenced examinations encompassing Plaintiff’s claimed period of disability and,

  contrary to Plaintiff’s assertion, such examinations are of value in determining disability.




                                                    2
Case 4:19-cv-00257-ALM-CAN Document 20 Filed 09/21/20 Page 3 of 5 PageID #: 1248




          Moreover, it is well settled that “[t]he responsibility for determining a claimant’s RFC lies

  with the ALJ.” See Newton v. Apfel, 209 F.3d 448, 455-56 (5th Cir. 2000); McCool v. Saul, No.

  3:19-CV-00393, 2020 WL 4905501, at *3 (S.D. Tex. Aug. 20, 2020), report and recommendation

  adopted, No. 3:19-CV-00393, 2020 WL 5518626 (S.D. Tex. Sept. 14, 2020). And evidentiary

  conflicts, such as those raised by Plaintiff, are for the Commissioner, not this Court, to resolve.

  Here, the Commissioner argues that substantial evidence supports the ALJ’s RFC assessment in

  light of the plethora of medical opinion evidence referenced by the ALJ related to Plaintiff’s

  fatigue, cane use and/or loss of vision. The Court agrees.

          The ALJ’s decision expressly considered the cane use (or lack of balance associated

  therewith) and fatigue, ultimately determining that any limitation associated with same was

  addressed by limiting Plaintiff to sedentary work (Dkt. #16 at p. 15). As Commissioner delineates,

  “the ALJ discussed a three-year period during which no physician found any, or more than very

  limited restrictions on Plaintiff’s ability to walk and move, which [is] consistent with the ALJ’s

  sedentary RFC assessment” (Dkt. #19 at p. 2). See Stewart v. Colvin, No. 1:-12-CV-039-BL, 2013

  WL 197938, at *5 (N.D. Tex. May 14, 2013) (finding failure to include any limitations based on

  Plaintiff’s use of an assistive device when walking consistent with substantial evidence the ALJ

  identified).

          The ALJ additionally considered the alleged impaired field of vision, determining to limit

  Plaintiff’s “proximity to hazards such as unprotected heights or open and dangerous hazards” and

  driving and operation of heavy machinery (Dkt. #19 at p. 19). No medical opinion exists in the

  record advising of limitations in Plaintiff’s ability to work resulting from her reduced visual field.

  Notwithstanding, Plaintiff claims no testimony addresses whether Plaintiff can perform the

  occupations identified by the VE with a visual field loss such as Plaintiff’s. However, Plaintiff




                                                    3
Case 4:19-cv-00257-ALM-CAN Document 20 Filed 09/21/20 Page 4 of 5 PageID #: 1249




  never raised this issue at hearing on cross-examination of the VE; and furthermore, the DOT

  descriptions themselves for each of the jobs listed by the VE specifically state “Field of Vision

  Not Present Activity or condition does not exist,” with respect to the aptitudes necessary for

  performing the duties required. 249.587-018 Document preparer, 1991 WL 672349 (“Field of

  Vision: Not Present – Activity or condition does not exist); 209.567-014 Order Clerk, Food and

  Beverage, 1991 WL 671794 (“Field of Vision: Not Present – Activity or condition does not exist);

  739.687-182 Table Worker, 1991 WL 680217 (“Field of Vision: Not Present – Activity or

  condition does not exist). Based on the foregoing, the ALJ properly considered Plaintiff’s visual

  impairment, and as the Commissioner indicates, nothing supports Plaintiff’s contrary contention

  that her fatigue, cane use, or vision field require any other limitations than those found by the ALJ.

  Plaintiff’s Objection is overruled.

  VE’s Testimony

         Plaintiff further argues the VE’s testimony in response to the hypothetical posed is

  inconsistent with the limitations posed by the ALJ (Dkt. #17 at p. 5). Plaintiff asserts that the jobs

  listed by the VE simply do not correlate with the limitations asserted by the ALJ; specifically, that

  a reasoning level of three (3) does not encompass occupations that require more than simple and/or

  one and two step instructions (Dkt. #17 at pp. 4, 8).

         The VE testified that Plaintiff could perform the jobs of:

         [D]ocument preparer (DOT Code 249.587-018), exertion level sedentary, SVP two;
         order clerk (food and beverage) (DOT Code 209.567-014), exertion level
         sedentary, SVP two; and table worker (DOT Code 739.687-182), exertion level
         sedentary, SVP two [TR 62]. Pursuant to the DOT, document preparer has a
         reasoning level of three (3), DICOT, § 249.587-018, 1991 WL 672349, order clerk,
         food and beverage, has a reasoning level of three (3), DICOT, § 209.567-014, 1991
         WL 671794, and table worker has a reasoning level of one (1), DICOT, § 736.687-
         182, 1991 WL 680217.




                                                    4
Case 4:19-cv-00257-ALM-CAN Document 20 Filed 09/21/20 Page 5 of 5 PageID #: 1250




  (Dkt. #16 at p. 21). Plaintiff argues that a reasoning level of three does not encompass jobs that

  involve simple, one and two step instructions, and that elimination of the jobs with a reasoning

  level of three does not leave a significant number of jobs in the national economy (Dkt. #17 at p.

  10). While Plaintiff includes a block citation in her Objections to support such argument, upon

  closer review, the citation is merely to Plaintiff’s own initial briefing which the Magistrate Judge

  already considered (Dkt. #17 at p. 8). The Magistrate Judge’s report references a list of cases

  finding a reasoning level of three and simple and unskilled work are not in conflict (Dkt. #16 at

  pp. 21–22). Plaintiff does not distinguish any of the cases cited. Because the jobs offered by the

  VE are consistent with the ALJ’s determination, the Court also finds the three occupations

  identified by the VE to be sufficiently available in the national economy (Dkt. #16 at p. 22).

  Plaintiff’s Objections are overruled. Substantial evidence supports the ALJ’s finding.

                                           CONCLUSION

           Having considered Plaintiff’s Objections (Dkt. #17), the Commissioner’s Response

  (Dkt. #19), all other relevant filings, and having conducted a de novo review, the Court adopts the

. Magistrate Judge’s Report and Recommendation (Dkt. #16) as the findings and conclusions of the

  Court.

           It is, therefore, ORDERED that the decision of the Commissioner is AFFIRMED.

           IT IS SO ORDERED.

           SIGNED this 21st day of September, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   5
